TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00698-CR



                                Arturo Aleman, Jr., Appellant

                                                v.

                                 The State of Texas, Appellee


           FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
    NO. CR2008-349, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING


                           MEMORANDUM OPINION


               Arturo Aleman, Jr., filed a notice of appeal of his July 10, 2011, judgment of

conviction for driving while intoxicated. See Tex. Penal Code §§ 49.04, .09. The State has filed

a motion to dismiss Aleman’s appeal for want of jurisdiction. Aleman filed his notice of appeal

on October 3, 2019, well beyond the deadline for filing a notice of appeal. See Tex. R. App. P.

26.2(a) (providing that notice of appeal must be filed within thirty days after day sentence is

imposed or suspended in open court, or within ninety days if motion for new trial is timely

filed).1 Because Aleman’s notice of appeal was untimely, we lack jurisdiction over this appeal.

See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (“If an appeal is not timely

perfected, a court of appeals does not obtain jurisdiction to address the merits of the appeal.”);


       1
            The State treats Aleman’s notice of appeal as being from a June 20, 2017 order
revoking his probation for the same offense. Aleman’s notice of appeal is also untimely as to
that order.
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (“A timely notice of appeal is

necessary to invoke a court of appeals’ jurisdiction.”).

               We grant the State’s motion and dismiss the appeal for want of jurisdiction.



                                              __________________________________________
                                              Edward Smith, Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: October 15, 2019

Do Not Publish




                                                 2